DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 12/20/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 112(b) rejection of claim 1 has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-14, 17, and 18
Withdrawn claims: None
Previously cancelled claims: 15, 16 and 19
Newly cancelled claims: None
Amended claims: 1, 8, 9, 14 and 17
New claims: 20-23
Claims currently under consideration: 1-14, 17, 18, and 20-23
Currently rejected claims: 1-14, 17, 18, and 20-23
Allowed claims: None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy et al. (U.S. 5,350,590) in view of Bezelgues et al. (U.S. 2014/0044854 A1).
Regarding claim 1, McCarthy et al. discloses a fat replacer (C1, L5-L6) comprising caseins and whey proteins in a ratio of casein to whey protein of 90:10 to 60:40 (C3, L38-L43) in the form of casein/whey protein aggregates having an average diameter d(4,3) of 5-30 µm (C12, L47-L51) as measured by laser diffraction (C16, L25-L27), wherein the product is prepared by a 
McCarthy et al. does not specifically disclose the food product as being a cream.
However, Bezelgues et al. discloses a creamer product useful as a beverage whitener that comprises a denatured protein component ([0007]), where the product comprises fat from heavy cream ([0011]).
It would have been obvious to one having ordinary skill in the art to incorporate the fat replacer of McCarthy et al. into a cream. First, McCarthy et al. discloses the fat replacer as being in a coffee whitener (C14, L65 – C15, L1), which would prompt a practitioner to consult a reference, such as Bezelgues et al., directed to coffee whiteners in order to produce such a product. Since Bezelgues et al. indicates that such products comprise cream ([0011]), the incorporation of the fat replacer into a cream would be obvious to a skilled practitioner.
As for claim 2, Bezelgues et al. discloses the cream as having a fat content of 10-50 wt% (specifically, 12 wt.%) ([0012]).
As for claim 3, Bezelgues et al. discloses the cream as having a protein content of 1-4 wt% (specifically, about 1-5 wt.%) ([0012]).
As for claim 4, Bezelgues et al. discloses the cream as having a viscosity of 7-70 cP at a shear rate of 75s-1 ([0009]), which is considered to render obvious the claimed viscosity of at least 10 mPas (cP) at a shear rate of 100s-1.
As for claim 5, Bezelgues et al. discloses the cream as not comprising a thickener ([0012], [0020], [0033]).
As for claim 6, McCarthy et al. discloses the component as being a fat replacer (C1, L5-L6), such that its incorporation into a cream would correspond with a reduction in fat. The production of a low cream fat would thus be obvious.
As for claim 7, Bezelgues et al. discloses the cream as not comprising a thickener ([0012], [0020], [0033]) and also discloses the cream as having a viscosity of 7-70 cP at a shear rate of 75s-1 ([0009]), which is considered to render obvious the claimed viscosity of 10-25 mPas (cP) at a shear rate of 100s-1.
Regarding claim 8, McCarthy et al. discloses a process for preparing a fat replacer (C8, L37-L38) comprising (i) providing a liquid solution that comprises caseins and whey proteins in a ratio of casein to whey protein of 90:10 to 60:40 (C8, L49-L51); (ii) homogenizing the solution (C4, L34-L38; C7, L55-L57); (iii) adjusting the pH of the solution to within the range of 5.7-6.4 (C9, L49-L50); (iv) subjecting the solution to heat sterilization at a temperature above 100°C (C10, L59-L61; C11, L6-L10), where the heat sterilization may occur as a last step (C14, L31-L34) such that homogenization would occur before heat sterilization treatment; and (v) cooling the solution to below 70°C (C11, L49-L58).
McCarthy et al. does not specifically disclose the food product as being a cream or the starting material as being at a temperature below 25°C.
However, Bezelgues et al. discloses a creamer product useful as a beverage whitener that comprises a denatured protein component ([0007]), where the product comprises fat from heavy cream ([0011]).
It would have been obvious to one having ordinary skill in the art to perform the method of McCarthy et al. on a liquid cream comprising the protein. First, McCarthy et al. discloses the fat replacer as being in a coffee whitener (C14, L65 – C15, L1), which would prompt a 
As for the starting temperature, McCarthy et al. does not indicate any starting temperature, which would indicate that the starting material is at room temperature of roughly 22-25°C. Providing the starting cream at a temperature below 25°C would thus be obvious.
As for claim 9, McCarthy et al. discloses the pH as being adjusted to within the range of 5.9-6.4 (C9, L49-L50; C10, L24-L25).
As for claims 10 and 11, McCarthy et al. does not explicitly disclose the heat sterilization as being UHT or a retort sterilization process but does disclose that the “temperature for such denaturing is not narrowly critical” and may be up to 100°C or more (C11, L6-L10). The reference also states: “[t]he time at these temperatures is also not narrowly critical” (C11, L10-L12). McCarthy et al. further teaches a preference for continuous high temperature-short time pasteurization over batch low temperature-long time pasteurization (C2, L34-L40). Since McCarthy et al. does not consider the temperature or time to be critical and teaches a preference for high temperatures, the use of UHT for the sterilization process would be obvious to a skilled practitioner.
As for claim 12, McCarthy et al. discloses the temperatures may be up to 100°C or more (C11, L6-L10), which renders the claimed ranged of 135-155°C obvious.
As for claim 13, McCarthy et al. discloses the sterilization time may be 30 seconds (C11, L10-L15).
As for claim 14, McCarthy et al. discloses the solution as not being subjected to a heat treatment step between the pH adjustment step and the sterilization step (C9, L38-L51; C10, L59-L61).
As for claim 20, McCarthy et al. discloses the aggregates as having an average diameter d(4,3) of 6-15 µm (C12, L47-L51, “about 20 microns or less”) as measured by laser diffraction (C16, L25-L27).
As for claim 21, McCarthy et al. discloses that the ratio of the caseins to whey protein may be 2:1 (C3, L38-L43), which equates to a ratio of casein to whey of 67:33. The claimed range of ratios includes a ratio of casein to whey of 70:30. MPEP 2144.05 I states: “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” Because the disclosed range is close to the claimed range, the disclosed range is sufficient to deem the claimed ratio of 70:30 obvious. Such a conclusion is further supported by the instruction in McCarthy et al. that “the casein can protect the present protein agglomerates even when the desolubilized casein in the co-formed agglomerates is over a wide ratio of whey protein to casein protein” (C3, L29-L32).
As for claim 22, Bezelgues et al. discloses the cream as having a fat content of 16-30 wt.% (specifically, about 12-35% by mass) ([0042]).
As for claim 23, McCarthy et al. discloses the pH of the liquid cream as being adjusted to within the range of 6.2-6.4 (C9, L49-L50).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy et al. (U.S. 5,350,590).
Regarding claim 17, McCarthy et al. discloses a food product (C14, L65 – C15, L9) comprising a fat replacer (C1, L5-L6) comprising caseins and whey proteins in a ratio of casein (4,3) of 5-30 µm (C12, L47-L51) as measured by laser diffraction (C16, L25-L27), wherein the product is prepared by a process in which any homogenization occurs before heat sterilization treatment (C14, L31-L34, where pasteurization preferably occurs “as a last step”). Though McCarthy et al. does not explicitly disclose the intermediate product as being a cream, the indication that the food product may be a coffee whitener (C15, L1) renders a cream intermediate product obvious, since such a product is known to comprise cream.
As for claim 18, McCarthy et al. discloses the food product as being a soup or a coffee whitener (i.e., enhancer) (C14, L65 – C15, L1).
Double Patenting
Claims 17 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 19 of copending Application No. 16/311,798 Although the claims at issue are not identical, they are not patentably distinct from each other because both independent claims merely require a food/beverage product comprising an intermediate cream or evaporated milk containing proteins with effectively the same (or at least overlapping) limitations regarding the casein to whey ratio and the mean particle size. Requiring the composition to be a food product that comprises the intermediate products renders any distinguishing features between the cream and the evaporated milk negligible as the intermediate products would presumably be subsumed into the food product. Also, since no concentration of the evaporated milk is required in the food product, the claimed solids content is essentially immaterial. The two dependent claims then largely require the same food products.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Additionally, Application No. 15/538,135 is noted as being co-pending and having similar claimed subject matter. However, the present claims are not thought to necessitate a provisional obviousness-type double patenting rejection in view of the ‘135 application due to the distinction between the cream and the milk concentrate. This determination will be reconsidered as necessary during subsequent prosecution.
Response to Arguments
Claim Rejections - 35 U.S.C. § 112: Applicant has overcome the 35 U.S.C. § 112(b) rejection of claim 1 based on amendment to the claim. Accordingly, the 35 U.S.C. § 112(b) rejection has been withdrawn.
Claim Rejections - 35 U.S.C. § 103 of claims 1-14 over McCarthy et al. and Bezelgues et al.; and claims 17-18 over McCarthy et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant argued that the cited references do not disclose or suggest a process wherein any homogenization is before the heat sterilization treatment as presently required (Applicant’s Remarks, p. 6, ¶4). Applicant asserted that McCarthy et al. discloses homogenization as occurring after pasteurization (Applicant’s Remarks, p. 6, ¶5). Applicant argued that the claimed process achieves particular texture attributes when no homogenization occurs after the heat sterilization treatment (Applicant’s Remarks, p. 6, ¶6). Applicant concluded that McCarthy et al. teaches away from the claimed invention due to a process involving homogenization before heat sterilization treatment allegedly changing the principle of operation of the process and potentially rendering the process unsatisfactory for its intended purpose (Applicant’s Remarks, p. 7, ¶¶2-3).
However, McCarthy et al. plainly states: “While not necessary, the agglomerates in the aqueous mixture, after denaturization and before or after cooling and before or after may be pasteurized, preferably as a last step.” (C14, L31-L34). Thus, even though McCarthy et al. teaches an earlier heating step performed for the purpose of dissolving ingredients and partially denaturing whey protein (C10, L59-L61), the reference clearly teaches that the pasteurization step, which is equivalent to the “heat sterilization step” of Applicant’s argument, may be performed as a last step. A heat sterilization step performed as a last step would necessarily occur after homogenization, which contradicts Applicant’s characterization of the reference and thus renders Applicant’s arguments unpersuasive.
Applicant then argued that Bezelgues et al. does not remedy the alleged deficiency of McCarthy et al. (Applicant’s Remarks, p. 7, ¶¶4-5).
However, Examiner maintains that McCarthy et al. teaches the performance of a heat sterilization step after a homogenization step and that Bezelgues et al. is adequate for all that is relied on as related to its disclosure of various ingredient concentrations. Applicant’s argument is unpersuasive.
The rejections of claims 1, 8 and 17 have been maintained herein.
The rejections of claims 2-7, 9-14 and 18, which depend from claims 1, 8, and 17, variously, and are rejected based on the same prior art, are additionally maintained herein.
Double patenting: Applicant requested the rejections be held in abeyance until such time as allowable subject matter is identified (Applicant’s Remarks, p. 8, ¶2).
Applicant’s comments are noted. The double patenting rejections are maintained herein.
Co-pending application 15/538,135 was abandoned, thus obviating any potential consideration of double patenting rejections in view of that application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 1-14, 17, 18, and 20-23 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793